El Juez Asociado Señor "Wole,
emitió ■ la opinión .del tribunal.
Para probar nn acometimiento y agresión grave cometido por un hombre contra una mujer, era necesario • demostrar que el acusado tenía más de 21 años de edad. Para establecer esta conclusión el fiscal ofreció la declaración de dos testigos tendente a acreditar que cada uno de ellos había conocido al acusado desde hacía diez o quince años, en cuya fecha el referido acusado tenía edad suficiente para usar pantalones largos; que a juzgar por el conocimiento que tenían del acusado y la apariencia de este último, él debió haber tenido alrededor de 36 años de edad en la fecha de la celebración del juicio y que un hombre de su apariencia y características tenía que ser mayor de 21 años de edad.
El acusado se opuso a la presentación de esta evidencia primero* por el fundamento de que no era la mejor prueba; que una certificación del Registro Civil sería la mejór prueba de la.edad del acusado. En el caso del Pueblo v. Ruiz, 31 D.P.R. 312, resolvimos que la declaración de un médico era admisible para demostrar que un acusado tenía más de 21 años de edad cuando ese hecho era tan aparente que no so-lamente un perito, sino hasta cualquier testigo podía declarar *325sobre dicho hecho. Sostuvimos que el artículo 320 se refe-ría al estado civil y no era obstáculo para probar que un hombre tenía más de 21 años de edad cuándo no estaba en-vuelta la cuestión de su estado civil.
El artículo 320 del Código Civil además prescribe lo si guiente:
' “Artículo 320.- Las actas del registro serán la’prueba del estado , civil, la cual sólo podrá ser suplida por otras en el caso de que no hayan existido aquéllas o hubiesen desapareciólo los libros del regis-tro, o cuando ante los tribunales se suscite una contienda.”
En el caso de Assise v. Curet, 22 D.P.R. 555, la objeción en cuanto a la mejor prueba no fué presentada en la corte inferior. Sin embargo, cuando la cuestión se suscitó resol-vimos, emitiendo 1$, opinión del tribunal el Juez Presidente Sr. Hernández, que los términos del artículo 320 no eran aplicables cuando el estado civil (status) era el asunto en controversia. En relación con la misma cuestión está el caso de El Pueblo v. Díaz, 19 D.P.R. 520.
Si bien en el caso del Pueblo v. Ortiz, 29 D.P.R. 746, sos-tuvimos que la corte por una mera inspección no tenía nin-gún derecho a condenar, la teoría fué que debe presentarse alguna prueba aún cuando si, como se sugiere, el juez de-clarara como testigo. En el presente’caso el acusado fué confrontado con los testigos en su. contra, quienes prestaron declaraciones basadas en la experiencia y la opinión.
A un observador capacitado puede permitírsele ex-presar su opinión en cuanto a la edad de los seres humanos, sean ellos adultos o niños de corta edad. 22 Corpus Juris, 560, notas 43 y 44; People v. Bond, 13 Cal. A., 175, 191, 109 Pac. 150; Wigmore on Evidence, secciones 222, 227, 660.
El caso de El Pueblo v. Lebrón, 23 D.P.R. 658, fué uno en el cual la carrera del acusado con otro chauffeur causó el accidente. Se resolvió que los testigos podrían declarar con respecto al acto de correr en porfía, y que tal declaración no era una mera conclusión.
*326En cnanto al peso de la prueba, el apelante no nos con-vence de que la corte incurrió en error.

Debe confirmarse la sentencia apelada.